Citation Nr: 9904347	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, hearing 
loss, a chronic gastrointestinal disability, residuals of a 
disability of the prostate, and premature dementia 
(previously characterized as memory loss and slowness of 
alertness), as residuals of exposure to radioactive nerve 
gas.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs



INTRODUCTION

The veteran served on active duty with the Army from November 
1950 to November 1952.  He also had active duty with the Air 
Force as an aviation cadet from July 8, 1949, to September 
26, 1949.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, in order to expedite adjudication of the 
veteran's claims.  All records were returned to the RO in 
Louisville, Kentucky.

This case was remanded to the RO in June 1998 for a Board 
hearing.  The veteran presented testimony at a hearing before 
the undersigned Board member in August, 1998.  At the Board 
hearing, the issues of service connection for loss of visual 
acuity, premature graying of hair, and a disorder of the 
teeth were withdrawn in writing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a radiogenic disease as defined 
by 38 C.F.R. § 3.311, nor does he have a disease that may be 
presumed under 38 C.F.R. § 3.309(d) to be a result of 
radiation exposure.

3.  The claims for service connection for hypertension, 
hearing loss, a chronic gastrointestinal disability, 
residuals of a disability of the prostate, and premature 
dementia (previously characterized as memory loss and 
slowness of alertness), as residuals of exposure to 
radioactive nerve gas, are not plausible. 


CONCLUSION OF LAW

The claims for service connection for hypertension, hearing 
loss, a chronic gastrointestinal disability, residuals of a 
disability of the prostate, and premature dementia 
(previously characterized as memory loss and slowness of 
alertness), as residuals of exposure to radioactive nerve 
gas, are not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309(d), 
3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Apart from medical examinations pertaining to the veteran's 
first period of active service, and the November 1952 
separation examination for his second period of service, most 
of the veteran's service medical records have been lost or 
destroyed.  Available service medical records dated from 
April 1951 to May 1952 are negative for pertinent pathology.  

A morning report, dated in February 1951, shows that the 
veteran was assigned to duty at Headquarters, Army Chemical 
Center, Maryland.

A newspaper article (with no clear date on the photostatic 
copy in the claims file) shows that the veteran won the "Best 
Soldier" award at the Army Chemical Center in Maryland in 
May of the year of the article. 

The veteran underwent an inservice medical examination for 
purposes of release from active duty in November 1952.  All 
clinical evaluations were normal and no defects or diagnoses 
were found.

Letters from private physicians and private medical records 
of treatment reflect treatment from 1980 forward for various 
conditions at different times, including hearing loss, 
hypertension, and gastrointestinal bleeding.

During a VA audiological examination in October 1995, the 
veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss.  A tympanogram was within normal 
limits on the right ear.  The left tympanogram indicated 
extreme negative pressure.  Speech recognition scores were 
excellent bilaterally.  There was bilateral mid-frequency 
continuous tinnitus.

During an October 1995 VA genitourinary examination, the 
veteran was noted to have to get up and go to the bathroom at 
least once per night.  Over the last 10 years his stream had 
been slowing up and did not have as much pressure.  With 
respect to the presence or absence of pyuria, the veteran 
stated that his last infection was two to three years ago, 
and was cleared up with medication.  He denied any pain or 
tenesmus in the past.  He denied incontinence requiring pads.  
The examiner's objective finding was a soft boggy enlarged 
prostate.  The diagnosis was history of benign prostatic 
hypertrophy.
 
During an October 1995 VA hypertension examination, elevated 
blood pressure  was found upon objective examination.  Blood 
pressure sitting was 191/115.  He was receiving medication 
for hypertension.  The diagnosis was history of hypertension.  

During an October 1995 VA gastrointestinal examination, upon 
objective examination, the guaiac test was negative and 
abdominal examination was normal.  With respect to his 
bowels, the only symptomatology noted was blood in the stool.  
He was diagnosed with history of gastrointestinal bleeding, 
secondary to overuse of nonsteroidal anti-inflammatory 
agents.

Also in October 1995, the veteran underwent a VA examination 
for mental disorders.  The examiner stated that formal 
testing showed a level of intellectual functioning in the 
high average range.  The examiner opined that there may have 
been some degree of perceived drop in memory functioning;  
however, the veteran's scores were generally within normal 
limits relative to other people in his age group.  
Personality evaluation showed some indication of mild 
depression.  The examiner stated that the depression may have 
exacerbated any deterioration in cognition associated with 
normal aging.  The examiner opined that it was difficult to 
see how any memory impairment at this time in the veteran's 
life would be related to chemical exposure in 1952. 

During a VA psychological examination in November 1995, the 
veteran scored 28/30 on a mini mental examination, needing 
some prodding to remember two items after five minutes.  He 
was casually dressed.  His mood was variable and congruent.  
His speech was fluent, goal oriented and with no evidence of 
psychomotor retardation or agitation.  His thoughts were 
appropriate and goal oriented and specific.  His immediate 
recall  was good.  His long-term memory was excellent.  His 
short-term memory was slightly impaired.  Insight and 
judgment were good.  There was no psychiatric diagnosis 
found.  

During an October 1995 VA gastrointestinal examination, the 
veteran was noted to have no history of ulcers.  The 
examiner's diagnosis was history of digestive disturbance 
with blood in the stool, and history of aspirin abuse.  

During an October 1995 VA neurological examination, the 
veteran was diagnosed with probable subtle dementia.  
According to the examiner, neurological examination including 
mental status function and memory functions were quite 
intact.  The examiner noted that this could be seen in early 
stages of dementia.  Additional testing to determine the 
cause of the veteran's memory disturbances was suggested.

The veteran underwent a VA EEG of the brain  in November 
1995.  The examiner's impression was that the study was 
minimally abnormal due to the presence of FIRDA.  This EEG 
abnormality was non-specific as to cause and suggested the 
presence of an ongoing encephalopathic process of toxic, 
metabolic, or structural character.  While it could not be 
specified as to etiology, it was sufficiently abnormal to 
warrant further neuro-anatomic and neuro-physiologic 
evaluation of the veteran.  It was suggestive and supportive 
of the consideration for a progressive encephalopathy or 
dementia. 

Also of record is a January 1997 written statement from 
R.C.G., confirming that he worked with the veteran in 
administering toxic materials to animals and studying their 
effects from early 1951 until his discharge from service.   
Mr. G. noted that like the veteran, he had a child with 
diabetes diagnosed early in life.  Mr. G. further noted that 
both he and the veteran had hypertension.  Mr. G. stated that 
his hypertension was diagnosed soon after his discharge from 
the service.

In written statements dated in June 1995 and February 1997, 
the veteran wrote that knowledge of radioisotopes and their 
safe handling and use was limited in the late 1940's and 
early 1950's but was aggressively being sought.  He wrote 
that radioactive phosphorous was used, as the phosphorous was 
required in the nerve gas he tested during his second period 
of active service.  The radioactive phosphorus allowed the 
nerve gas, which was injected into test animals to be traced 
through the animal's body.  The veteran gave a detailed 
description of the experiments he conducted during his 22 
months during his second period of active service, at the 
Army Chemical Center in Edgewood, Maryland.  The veteran 
stated that records of the physical examinations given him at 
his induction and separation examinations from both the Air 
Force and the Army indicated that he was an extremely healthy 
individual.  He described post-service problems with acid 
deficiency in his stomach beginning in 1954, diagnosis of 
prostate enlargement in 1955, and poor hearing, high blood 
pressure, and sporadic memory loss by age 63.  The veteran 
asserted that historical health data and research now 
available verify that regular or frequent exposure to 
radiation causes severe body disorders.  He stated that 
throughout his lifetime, had had made excuses and covered up 
persistent personal health concerns and pain.  He stated that 
his claim for compensation was based on lifetime encounters 
with unusual maladies which have accumulated almost from his 
service discharge.  He asserted that these were not the 
results of the normal aging process.    

Additionally of record are periodical and newspaper articles 
discussing subjects such as servicemen's exposure to 
radiation in the 1950's, chemical weapons, and the effects of 
radiation.

At his August 1998 Board hearing, the veteran testified that 
he was making claims based on the work he did at the Army 
Chemical Center from February 1951 to November 1952.  He 
stated his MOS was as a biologist, having received a formal 
higher education in biology after his first period of active 
service.  He testified he conducted experiments on animals 
using radioactive nerve gas.  He stated that in light of 
modern standards, the safety precautions which were taken 
during these experiments, such as glasses, lab coats, rubber 
gloves and atropine sulfate, were in no way adequate.  He 
stated he worked in the lab for 22 months.  He described the 
onset many years after service of many of the conditions for 
which he sought service connection, except for his 
gastrointestinal problems with bleeding and digestion, which 
he claimed began almost immediately after his discharge from 
active service.   

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110, 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The evidence may 
also show that a disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1998).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

When it is determined (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such disease first 
became manifest within the period specified in 38 C.F.R. 
§ 3.311, paragraph (b)(5), before its adjudication the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with paragraph (c) of 
this section.  If any of the foregoing 3 requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  For purposes of this section the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; and prostate 
cancer or any other cancer.  38 C.F.R. § 3.311 (1998).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions when available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability which has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service incurrence is presumed for a specified disease which 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1).  See 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. §§ 3.309(d)(2) (listing recognized 
radiogenic diseases for purposes of the presumption).  A 
"radiation-exposed veteran" is a veteran who participated in 
radiation-risk activity. 38 U.S.C.A. § 1112(c)(3)(A); 38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii). "Onsite participation" includes, 
during the official operational period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test, and, during the 6 month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv). 

The Board acknowledges that most of the veteran's service 
medical records have been lost or destroyed; however, the 
Board also notes that there were no negative findings at the 
veteran's November 1952 discharge examination.  The veteran 
acknowledged in his June 1995 letter that his discharge 
examination reflected that he was healthy, and he further 
wrote that he did not begin to have medical problems which he 
felt were related to radiation exposure until 1954.

The veteran has testified that his gastrointestinal problems 
began almost immediately after discharge from service, as a 
result of exposure to radiation. He has further testified 
that the additional conditions for which he seeks service 
connection are related to inservice radiation exposure.  Such 
testimony is not sufficient to well ground the veteran's 
claim, since while the veteran is competent to report his 
symptoms, he is not, as a lay person,  competent to offer a 
medical opinion as to diagnosis or etiology of his stomach 
problems.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In sum, there is no competent medical evidence to show that 
the veteran had any of the claimed conditions upon discharge 
from service, or hypertension within one year from service 
(see 38 C.F.R. §§ 3.307, 3.309(a)), or that any current 
claimed disability is related to radiation exposure during 
his period of active service.  Accordingly, the veteran's 
claims for service connection must be denied as not well 
grounded.  Caluza.  

The appellant is advised that the type of evidence which 
would be required to well ground a claim, or to reopen a 
finally denied claim, for service connection would include a 
written statement from a private physician that the claimed 
disabilities were as likely as not a result of an injury or 
disease incurred or aggravated during a period of active 
service.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  For 
example, a letter from a physician, based on an accurate 
medical history, stating that the veteran had current 
hypertension, hearing loss, a chronic gastrointestinal 
disability, residuals of a disability of the prostate, and 
premature dementia (previously characterized as memory loss 
and slowness of alertness), as residuals of exposure to 
radioactive nerve gas, could serve to well ground the 
veteran's claims.

Although the Board has disposed of the claims of entitlement 
to service connection on a ground different from that of the 
RO, that is, whether the veteran's claims are well grounded 
rather than whether he is entitled to prevail on the merits, 
he has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

Service connection is denied for hypertension, hearing loss, 
a chronic gastrointestinal disability, residuals of a 
disability of the prostate, and premature dementia 
(previously characterized as memory loss and slowness of 
alertness), claimed as residuals of exposure to radioactive 
nerve gas. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

